DETAILED ACTION
Claims 18-22, 24-27 and 29-39 are pending.  Claims 1-17, 23, 28 and 40-80 are cancelled and claims 30-39 are withdrawn following restriction.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18-22, 24-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. U.S. Patent Publication No. 20170136703 (hereinafter Hayes) in view of Tang et al. U.S. Patent Publication No. 20210103268 (hereinafter Tang) and further in view of Buller et al. U.S. Patent Publication No. 20170239892 (hereinafter Buller).
Regarding claim 18, Hayes teaches method for optimizing a toolpath trajectory for printing a part [0032, Fig. 1 — AM (additive manufacturing) system 100 may be used during one or more implementations of method 500 (FIG. 4) and/or method 600 (FIG. 13); 0081-0093 , Fig. 13 —  method 600 for predicting mechanical property 186 of 3D object 102…when predicted mechanical property 186 is not desirable, method 600 may also include the step of modifying tool paths 130 used to build one or more of object layers 128, as shown at block 628], comprising: 
(a) receiving, in computer memory, a computer model of said part [0049, Fig. 5 — the generated data (e.g., 3D model data 156, model layer data 154, tool path data 162 and road geometry data 202) may be stored on any suitable computer storage medium (memory), such as data storage module 176 (FIG. 5), such as on a storage device of computer 112; 0055 — method 500 may initially include the step of receiving, by computer 112, 3D model 116 (e.g., a digital representation of 3D object 102), as shown at block 502]; 

(c) while virtually printing said part, (i) obtaining one or more physical properties of said part [0088, Figs. 5 and 13 — Method 600 may then include the step of determining (e.g., calculating) predicted mechanical property 186 using percentage 194 and material property 184, as shown at block 620], and 
(ii) determining whether said one or more physical properties of said part measured in (i) meet at least one predetermined performance metric of said part [0090, Figs. 5 and 13 — method 600 may also include the step of comparing predicted mechanical property 186 to a desired mechanical property (e.g., mechanical property 206) of 3D object 102, as shown at 624. Method 600 may then include the step of determining, by computer 112, whether predicted mechanical property 186 is desirable (e.g., a desired mechanical property 206) for the particular application of 3D object 102, as shown at block 626]; and 
(d) adjusting said virtual print head toolpath upon determining that said one or more physical properties of said part measured in (i) do not meet said at least one predetermined performance metric of said part, to yield an adjusted print head toolpath [0081-0093 , Fig. 13 —  method 600 for predicting mechanical property 186 of 3D object 102…when predicted mechanical property 186 is not desirable, method 600 may also include the step of modifying tool paths 130 used to build one or more of object layers 128, as shown at block 628… desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102)].
But Hayes fails to clearly specify virtual printing of said part in accordance with one or more printing characteristics of a three-dimensional printer and obtaining one or more physical properties of said part using a physical model.
However, Tang teaches virtual printing of said part in accordance with one or more printing characteristics of a three-dimensional printer [0024-0025, Fig. 1 — embodiments may enable modeling and simulation of additive manufacturing processes in order to predict the quality of the printed object that will be produced by the actual physical additive manufacturing process… Based on the results of one or more simulations, strategies (e.g., modified tool paths, modified process parameters, and/or modifications to the structure and/or material of the part) may be employed; 0065-0067, Fig. 5 — simulations may be carried out based on several different inputs that are provided by the user via the input device 110 (via a GUI) and/or determined from the data store 112 or other source of parameters… such inputs may include 3D printer parameters 
Hayes and Tang are analogous art.  They relate to additive manufacturing systems, particularly involving simulation.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above additive manufacturing method, as taught by Hayes, by incorporating the above limitations, as taught by Tang.  
One of ordinary skill in the art would have been motivated to do this modification in order to account for parameters associated with the additive manufacturing device for which the simulation is being performed and therefore improve accuracy, as taught by Tang [0023, 0043, 0065-0067].
But the combination of Hayes and Tang fails to clearly specify obtaining one or more physical properties of said part using a physical model.
However, Buller teaches obtaining one or more physical properties of said part using a physical model [0187 - A computer model (e.g., comprising a prediction model, statistical model, a thermal model, or a thermo-mechanical model) may predict and/or estimate one or more physical parameters of the forming 3D object. The computer model may comprise a geometric model (e.g., comprising OPC), or a physical model.].
Hayes, Tang and Buller are analogous art.  They relate to additive manufacturing systems, particularly involving simulation.

One of ordinary skill in the art would have been motivated to do this modification in order to produce a substantially accurate part, as taught by Buller [0381-0382] or to provide physical parameters that are not sensed or may be difficult to sense directly.  In addition, it would be obvious to simply substitute the known physical model simulation of Buller for the generic parameter determination of Hayes for the predictable result of an additive manufacturing method utilizing a physical model to determine parameters. 
Regarding claim 19, the combination of Hayes, Tang and Buller teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches determining that said one or more physical properties of said part measured in (i) meet at least one predetermined performance metric of said part under said adjusted print head toolpath [0081-0093 , Fig. 13 —  method 600 for predicting mechanical property 186 of 3D object 102…when predicted mechanical property 186 is not desirable, method 600 may also include the step of modifying tool paths 130 used to build one or more of object layers 128, as shown at block 628… desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102)].
Regarding claim 20, the combination of Hayes, Tang and Buller teaches all the limitations of the base claims as outlined above.  
600 may beneficially allow improvement in the assessment of mechanical properties on 3D objects manufactured using an additive manufacturing process prior to being built (before printing)].
Regarding claim 21, the combination of Hayes, Tang and Buller all the limitations of the base claims as outlined above.  
Further, Hayes teaches printing said part [0061 — 3d object 102, for example, built in accordance with the build operation illustrated in FIGS. 2 and 4; 0093 — When predicted mechanical property 186 is desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102), tool paths 130 (e.g., tool path data 162) and road geometry 140 (e.g., road geometry data 202) may be transmitted to controller 120, as shown at block 630. Controller 120 may transmit control signals 152 to dispensing head 106 to control movement of dispensing head 106 along tool paths 130 and deposition of material 122 to form roads 160 for each one of object layers 128, as illustrated in FIGS. 2 and 4].
Regarding claim 22, the combination of Hayes, Tang and Buller all the limitations of the base claims as outlined above.  
Further, Buller teaches that a part is printed at least in part while virtually printing said part [0187 — A computer model (e.g., comprising a prediction model, statistical model, a thermal model, or a thermo-mechanical model) may predict and/or estimate one or more physical parameters of the forming (part is printed at least in part while virtually printing) 3D object. The computer model may comprise a geometric model (e.g., comprising OPC), or a physical model… The computer model may use (e.g., in real-time) geometric information associated with 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above additive manufacturing method, as taught by the combination of Hayes, Tang and Buller, by incorporating the above limitations, as taught by Buller.  
One of ordinary skill in the art would have been motivated to do this modification in order to facilitate feedforward control, as taught by Buller [0187] or to reduce the time required for simulation and fabrication by performing at least part of both operations at the same time. 
Regarding claim 24, the combination of Hayes, Tang and Buller teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches that part is printed along said adjusted print head tool path [0061 — 3d object 102, for example, built in accordance with the build operation illustrated in FIGS. 2 and 4; 0093 — When predicted mechanical property 186 is desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102), tool paths 130 (e.g., tool path data 162) and road geometry 140 (e.g., road geometry data 202) may be transmitted to controller 120, as shown at block 630. Controller 120 may transmit control signals 152 to dispensing head 106 to control movement of dispensing head 106 along tool paths 130 and deposition of material 122 to form roads 160 for each one of object layers 128, as illustrated in FIGS. 2 and 4].
Regarding claim 25, the combination of Hayes, Tang and Buller teaches all the limitations of the base claims as outlined above.  
104 may be a fused deposition modeling system commercially available from Stratasys, Ltd.; 0040-0041 — Dispensing head 106 may be configured to deposit build material 122… material 122 may be supplied in the form of a solid rod, a wire, a continuous filament].
Regarding claim 26, the combination of Hayes, Tang and Buller teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches electronically outputting said adjusted print head toolpath  [0026 — , solid lines, if any, connecting various elements and/or components may represent mechanical, electrical, fluid, optical, electromagnetic and other couplings and/or combinations; 0093 — When predicted mechanical property 186 is desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102), tool paths 130 (e.g., tool path data 162) and road geometry 140 (e.g., road geometry data 202) may be transmitted to controller 120, as shown at block 630. Controller 120 may transmit control signals 152 to dispensing head 106 to control movement of dispensing head 106 along tool paths 130 and deposition of material 122 to form roads 160 for each one of object layers 128, as illustrated in FIGS. 2 and 4; 0101 — operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network].
Regarding claim 27, the combination of Hayes, Tang and Buller teaches all the limitations of the base claims as outlined above.  

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above additive manufacturing method, as taught by the combination of Hayes, Tang and Buller, by incorporating the above limitations, as taught by Tang.  
One of ordinary skill in the art would have been motivated to do this modification in order to enable a user to make manually modifications, as taught by Tang [0057].
Regarding claim 29, the combination of Hayes, Tang and Buller teaches all the limitations of the base claims as outlined above.  
Further, Hayes teaches generating one or more optimization metrics for said part prior to initiating virtual printing of said part [0081-0093 , Fig. 13 —  method 600 for predicting mechanical property 186 of 3D object 102…when predicted mechanical property 186 is not desirable, method 600 may also include the step of modifying tool paths 130 used to build one or 128, as shown at block 628… desirable (e.g., meets or exceeds a desired mechanical property 206 of 3D object 102)], wherein said one or more optimization metrics is selected from the group consisting of strength [0061, 0079 — mechanical property 206 may include compressive strength, shear strain, shear strength, tensile strength, yield strength, and the like], structural deflections, stress, strain, tension, shear, load capacity, stiffness, factor-of safety, weight, strength to weight ratio, envelop geometry, minimal print time, thermal performance, electrical performance, porosity, infill, number of shells, layer height, extruder temperature, solid density, melt density, printing speed, and print head movement speed.
It would, at least, be obvious to simply substitute a known strength property for the mechanical property of Hayes for the predictable result of an additive manufacturing method utilizing strength as a metric for optimization. 

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119